IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1065
                            Filed November 30, 2020


JERIMIAH QUINN,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Joel W. Barrows,

Judge.



      Jerimiah Quinn appeals the denial of his application for postconviction relief.

AFFIRMED.




      G. Brian Weiler, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee State.



      Considered by Mullins, P.J., May, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                           2


MULLINS, Presiding Judge.

        In 1996, Jerimiah Quinn pled guilty to drug charges stemming from law

enforcement executing a search warrant on three residences at an apartment

complex. The minutes of evidence disclosed unit two was occupied by Quinn and

a woman. When the search warrant was executed, the woman was found in unit

two, as were controlled substances and indicia of Quinn’s residency in the unit.

Quinn was located in another one of the units that was searched. At the ensuing

plea hearing, Quinn admitted he resided at the apartment where the drugs were

located, he had been selling the drugs, and he failed to affix drug-tax stamps. The

supreme court dismissed Quinn’s appeal as frivolous, and procedendo issued in

1997.

        Quinn filed a generic pro se application for postconviction relief in March

2018. Weeks later, our supreme court issued its ruling in Schmidt v. State, 909

N.W.2d 778, 795 (Iowa 2018) (allowing a freestanding actual-innocence claim).

Thereafter, Quinn’s court-appointed counsel amended his application to argue his

conviction was unconstitutional and “there exists evidence of material facts, not

previously presented and heard, that requires vacation of the conviction and

sentence in the interests of justice, namely: [Quinn] is not guilty of the crimes that

he pled guilty to.” In its answer and motion for summary disposition, the State

argued Quinn’s application was barred by the statute of limitations contained in

Iowa Code section 822.3 (2018).

        In his brief, Quinn stated (1) he was with his cousin “on the day of the search

warrant execution and for several days preceding that day”; (2) on the day the

warrant was executed, the cousin “never saw Quinn around unit two or engaged
                                          3


in any behavior relating to trafficking drugs”; and (3) the cousin “had not seen

Quinn engage in or discuss such behavior at any time prior to the execution of the

search warrant.” Quinn additionally claimed he pled guilty because the woman

found in unit two was pregnant with his child and he did not want her to be

incarcerated during her pregnancy. Quinn claimed he was actually innocent within

the meaning of Schmidt and his application was not barred by the statute of

limitations because Schmidt amounted to a new ground of law that could not have

been raised within the three-year limitations period.

       At the ensuing hearing, Quinn’s cousin generally testified to the allegations

contained in Quinn’s brief. The court found Quinn’s application to be time-barred,

essentially concluding the evidence presented at the postconviction-relief hearing

was available to Quinn within the limitations period and Schmidt did not serve as

an exception to the statute of limitations because Quinn could have asserted his

actual innocence at trial instead of pleading guilty.

       Quinn appeals, claiming the “court violated [his] due process rights by ruling

that his claim was time-barred when it was based on legal grounds that could not

have been raised until 2018.” We have stated that “Schmidt is a new ground of

law” sufficient to avoid the time bar of section 822.3. Penticoff v. State, No. 19-

0975, 2020 WL 5229186, at *2 (Iowa Ct. App. Sept. 2, 2020), further review denied

(Nov. 4, 2020). Schmidt recognized a freestanding claim of actual innocence for

individuals who plead guilty. 909 N.W.2d at 795. But Schmidt’s claim of actual

innocence was based on a new ground of fact—victim recantation. Id. at 782–83.

The supreme court found the complaining witness’s “recantation was not available

to Schmidt within the three-year period following the date of his conviction and
                                          4


Schmidt could not have discovered the recantation earlier than he did in the

exercise of due diligence.” Id. at 799.

       We have found Schmidt does not apply to overcome the statute of

limitations where the evidence put forward to support a claim of actual innocence

was available to the applicant or could have been discovered with due diligence

within the limitations period. See, e.g., Fischer v. State, No. 18-0450, 2019 WL

1473066, at *2 (Iowa Ct. App. Apr. 3, 2019); Bryant v. State, 18-1038, 2019 WL

1300439, at *2 (Iowa Ct. App. Mar. 20, 2019), further review denied (May 16,

2019); see also Brewbaker v. State, No. 18-1641, 2020 WL 5944205, at *2 (Iowa

Ct. App. Oct. 7, 2020) (finding reliance on Schmidt misplaced because, “[u]nlike

Schmidt, [the applicant’s] actual-innocence claim is not based on a newly

discovered fact that could not have been discovered within the three-year time

frame”). The new-ground-of-fact analysis is a component of a claim of actual

innocence based upon alleged newly discovered evidence found after the three-

year limitations period, and the ground-of-fact exception only overcomes the

statute of limitations if it could not have been raised within the limitations period.

The evidence presented to support Quinn’s claim of actual innocence was

unquestionably available to him within the limitations period. While Quinn notes

Fischer and Bryant are unpublished, non-binding precedent and argues they were

“incorrectly decided,” we see no reason to change course.

       We affirm the denial of Quinn’s application for postconviction relief.

       AFFIRMED.